MONROE, C. J.
The transcript of appeal in this case was filed in September, 1915. In June, 1917, defendant (and appellee), through counsel, filed a motion, duly verified, alleging that plaintiff (and appellant) had departed this life, leaving as his heirs and legal representatives Mrs. Burnette Pounds, widow, Mrs. Idalia Pounds Waller, wife of J. I. Waller, and Mrs. Inez Pounds Davidson, wife of C. W. Davidson, residents, respectively, of the parishes of Washington and St. Tammany, and praying that they be summoned to appear *249within 25 days for the purposes of the appeal, and they were so summoned. More than 25 days hare since elapsed, and they have put in no appearance, and appellee now moves to dismiss the appeal.
The proceedings taken and remedy sought are in strict accordance with rule 17, § 2, of this court (67 South, xi, 136 La. xiii), and the appeal herein is, accordingly.
Dismissed.